     Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 1 of 7 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


FECON, INC.,                                       Case No. 1:18-cv-748

               Plaintiff,                          COMPLAINT

       v.                                          DEMAND FOR JURY TRIAL

DENIS CIMAF, INC.,

               Defendant.


       Fecon, Inc. ("Fecon"), for its complaint against Defendant Denis Cimaf, Inc. ("Cimaf"),

states as follows:

                        SUMMARY AND NATURE OF THE ACTION

       1.      This is an action for patent infringement. Fecon owns a design patent for the

ornamental design of a mulcher tooth, and Defendant Cimaf sells mulcher teeth that are covered

by the design patent. Fecon files this lawsuit to put an end to Defendant Cimaf's infringement

and to recover damages resulting from Defendant Cimaf's misconduct.

                                           PARTIES

       2.      Fecon is an Ohio corporation having an office and principal place of business at

3460 Grant Drive, Lebanon, Ohio 45036.

       3.      Defendant Cimaf is a Canadian corporation with its principle place of business in

Roxton Falls, Quebec, Canada.

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question) and 28 U.S.C. § 1338 (patent infringement).
     Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 2 of 7 PAGEID #: 2



          5.    Because Defendant Cimaf is a Canadian corporation, venue in this judicial district

is proper at least under 28 U.S.C. § 1391(c)(3) and Brunette Machine Works, Ltd. v. Kockum

Industries, Inc., 406 U.S. 706, 711 (1972).

          6.    This Court has personal jurisdiction over Defendant Cimaf under the Ohio long-

arm statute, Ohio Rev. Code § 2307.382, at least because (i) Defendant Cimaf, on information

and belief, regularly does and solicits business, engages in other persistent courses of conduct,

and derives substantial revenue from goods used or consumed or services rendered in Ohio; and,

as set forth more fully below, (ii) Fecon's claim arises out of Defendant Cimaf's (1) transacting

business in Ohio, (2) causing tortious injury by acts in Ohio, and (3) causing tortious injury in

Ohio.

                                       PATENT-IN-SUIT

          7.    United States Patent No. D795,931 (the "D'931 patent") is titled "Land Clearing

Tool Interface" and issued on August 29, 2017. Attached as Exhibit 1 is a copy of the D'931

patent.

          8.    Fecon is the owner of the D'931 patent by assignment.

                                    BACKGROUND FACTS

                                      The Business of Fecon

          9.    Fecon is the industry leader in forestry mulching attachments.

          10.   For example, Fecon sells a line of hydraulic mulchers that attach to skid steers—

small, rigid-frame, engine-powered machines with lift arms, such as the skid steer manufactured

by John Deere depicted in the below image:




                                                 2
     Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 3 of 7 PAGEID #: 3




       11.       Below are images of a Fecon mulcher attachment (left) and a John Deere skid

steer (right) with the Fecon mulcher attached:




       12.       Fecon also sells various cutting "teeth" that fasten to mulchers; specifically, these

teeth fasten to a mulcher rotor, such as the drum-style rotor depicted in the image below (teeth

shown in red):




                                                   3
     Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 4 of 7 PAGEID #: 4




       13.     Fecon's D'931 patent claims the design of "a land clearing tool interface," i.e., a

V-back mulcher tooth interface. Below are exemplary Figures 2 and 3 from the D'931 patent:




                          Defendant Cimaf Sells Infringing Products

       14.     Defendant Cimaf is in the business of making, using, commercializing, and/or

importing cutting teeth ("Infringing Products") described in the D'931 patent.

       15.     For example, below are images of the Infringing Products from Cimaf's website

and from a Cimaf video on YouTube (annotations in original):




                                                 4
     Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 5 of 7 PAGEID #: 5




http://www.deniscimaf.com/litt/en/EN_        https://www.youtube.com/watch?v=RHPwEE
         DAH-085B_web.pdf                                      CC1Pg


       16.     On or about August 31, 2018, Fecon wrote Defendant Cimaf, enclosing a copy of

the D'931 patent and putting Defendant Cimaf on notice of the patent and of Defendant Cimaf's

infringement of the patent.

       17.     As explained in Fecon's correspondence to Defendant Cimaf, the design of the

Infringing Products' V-back and the design of the D'931 patent are virtually identical; indeed, it

is highly unlikely that Defendant Cimaf used the V-back design of the Infringing Products

without prior knowledge of the design set forth in the D'931 patent.

       18.     On information and belief, Defendant Cimaf is marketing, advertising, selling,

and offering for sale these teeth in Ohio, in this judicial district, throughout the United States,

and in other jurisdictions worldwide over the Internet.

                                  FIRST CLAIM FOR RELIEF
                                     (Patent Infringement)

       19.     Fecon repeats and incorporates by reference the allegations set forth in the

foregoing paragraphs.




                                                  5
     Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 6 of 7 PAGEID #: 6



       20.     Defendant Cimaf, without authorization from Fecon, has distributed, advertised,

promoted, offered for sale, and sold mulcher teeth, the designs of which are substantially the

same as the design set forth in the D'931 patent.

       21.     Defendant Cimaf's infringing teeth include at least the Infringing Products, and

they appropriate the novel ornamental features set forth in the D'931 patent such that an ordinary

observer, giving such attention as a purchaser usually gives, would find Fecon's patented design

and Defendant Cimaf's designs to be substantially the same, and the resemblance is such as to

deceive such an observer, inducing him to purchase one supposing it be the other.

       22.     By the foregoing acts, Defendant Cimaf has infringed the D'931 patent.

       23.     Fecon owned the D'931 patent through the period of the infringing acts of

Defendant Cimaf, and Fecon still owns the D'931 patent.

       24.     Fecon has been and continues to be damaged and otherwise harmed by Defendant

Cimaf's infringement, and Fecon will be irreparably harmed unless Defendant Cimaf's infringing

activities are enjoined.

                                    PRAYER FOR RELIEF

       WHEREFORE, Fecon prays for judgment and relief against Defendant Cimaf, including:

       A.      Adjudging that Defendant Cimaf has infringed the D'931 patent;

       B.      Permanently enjoining Defendant Cimaf, its agents, suppliers, distributors,

servants, employees, successors, assigns, and all persons acting in concert or participation with

Defendant Cimaf from continuing acts of infringement of the D'931 patent;

       C.      Awarding Fecon compensatory damages, together with pre-judgment and post-

judgment interest; and

       D.      Such other and further relief as this Court may deem just and proper.



                                                    6
Case: 1:18-cv-00748-MRB Doc #: 1 Filed: 10/30/18 Page: 7 of 7 PAGEID #: 7



                                  JURY DEMAND

 Plaintiff Fecon demands a trial by jury for all issues so triable.



                                        Respectfully submitted,


                                        /s/ John F. Bennett
                                        John F. Bennett (0074506)
                                                Trial Attorney
                                        Paul M. Ulrich (0071520)
                                        Ulmer & Berne LLP
                                        600 Vine Street, Suite 2800
                                        Cincinnati, Ohio 45202-2409
                                        Telephone: (513) 698-5000
                                        Facsimile: (513) 698-5153
                                        jbennett@ulmer.com
                                        pulrich@ulmer.com

                                        ATTORNEYS FOR FECON, INC.




                                           7
